Citation Nr: 1316060	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  00-24 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated August 1999, the RO denied the Veteran's claim for service connection for an eye disorder.  By decision dated February 2005, the Board confirmed the denial.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's determination in an October 2007 memorandum decision.  

In addition, the Veteran has appealed a September 2006 rating action that denied his claim for an increased rating for a low back disability.  

This case was previously before the Board in November 2008, April 2011, and again in September 2012, and was remanded for additional development of the record.  

The Board notes a total rating based on individual unemployability due to service-connected disability has been in effect since December 1, 2003.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has an eye disability that is etiologically related to service.  

2.  The Veteran's low back disability is manifested by severe limitation of motion, without evidence of ankylosis or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2012).

2.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in June and October 2003, February 2006 and November 2008 letters.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, private and VA medical records, and VA examination reports.

VA clinical examinations have been conducted, and an opinion regarding the etiology of the Veteran's eye disorder has been obtained.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The opinion of record considered the pertinent evidence of record, to include statements of the Veteran regarding the etiology of an eye disability.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  The Veteran was seen in a VA Persian Gulf clinic in May 1994.  He indicated he had been exposed to two sandstorms at a hospital compound while in service.  He was found to have a corneal abrasion in the left eye in March 1996.

The Veteran completed a health survey of Persian Gulf War era veterans.  He indicated he had blurred vision since the Gulf War.

Private medical records disclose the Veteran was seen in July 2000, and reported difficulty reading.  He related sunlight blinds him and the glare bothers him when driving at night.  He claimed he got a lot of sand in his eyes in 1991.  The diagnoses were cataracts and pinguecula in both eyes.  The Veteran reported difficulty reading later that month.  He referred to a previous eye injury.  While best corrected vision was 20/20 in each eye, with glare, his vision dropped to 20/60 in the right eye and 20/25 in the left eye.  He had cataracts in both eyes, scarring of the right eye and pinguecula in both eyes.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings of record.  The service treatment records from both periods of service are negative for complaints or findings pertaining to an eye disability.  On the separation examination in April 1991, a clinical evaluation of the eyes, to include an ophthalmoscopic evaluation, was normal.  Both distant and near vision were 20/25 bilaterally.  The Veteran denied eye trouble on a May 1991 report of medical history.

The Veteran was afforded a Persian Gulf examination by the VA in July 1993.  A review of systems showed his vision was ok.  

The Veteran denied eye trouble on a report of medical history in May 1994.  

The Veteran was seen in a VA ophthalmology clinic in March 1996.  He reported he was drilling metal that night and felt something fly into his right eye.  He stated he had some discomfort, but denied any decrease in vision.  He also denied any previous eye history, but acknowledged he had hit his right eye with a tree branch years ago.  The assessment was deep corneal foreign body

The Veteran was examined for unrelated complaints by a private physician in November 1996.  The eyes were unremarkable on clinical evaluation.  

On VA examination in December 1997, extraocular movements were intact.  The conjunctivae and sclerae were normal.

The Veteran was seen in a private clinic in July 2000.  He stated he was hit in the left eye by a tree limb 12 years earlier.  Corrected visual acuity was 20/20 in each eye.  

VA outpatient treatment records disclose the Veteran was seen in the eye clinic in September 2004 and complained of occasional blurring of both eyes.  It was indicated he had scarring of the right eye due to tree limb trauma many years earlier.  An examination revealed corrected visual acuity was 20/20 in each eye.  The diagnosis was presbyopia.

On VA examination of the eyes in December 2008, it was reported the corneae were clear and no scars were present.  The examiner diagnosed pinguecula of both eyes and early cataracts.  The examiner commented that the corneal scar seen on previous examinations was not noted and was not causing visual difficulty.  

In May 2010, the VA examiner who conducted the December 2008 examination stated he reviewed the claims folder, to include the service treatment records and his previous examination.  He noted that a small metallic foreign body was diagnosed in the Veteran's right eye in 1996, and that later examinations mentioned a scar, presumably caused by the foreign body.  The December 2008 examination mentioned complaints of itching and vision that comes and goes.  He noted the examination did not reveal any corneal pathology, no staining of either eye was present and no scar was seen.  The examiner acknowledged the Veteran had pingueculae in each eye, which could account for his symptoms of itching.  

In May 2011, the Veteran's claims folder was reviewed by a VA physician.  It was noted the pinguecula in both eyes was an incidental finding.  It was a common finding in people exposed to sunlight, dust and eye irritants.  They could have been aggravated by the Veteran's exposure to the desert conditions, but were less likely as not caused by those conditions.  It was further stated that the cataracts seen on examination were minimal, age-related cataracts, and were not caused by or aggravated by the desert conditions.  

The Veteran asserts he has an eye disorder that is related to service.  He alleges it is related to sandstorms he experienced in service.  He points out he has been found to have a corneal abrasion.  The record reflects the Veteran first reported being subjected to sandstorms in May 1994, a few years after service.  The Board acknowledges the Veteran is competent to report this.  Lay persons are competent to provide opinions on some medical issues; however, the specific issue in this case, the etiology of an eye disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board recognizes the Veteran specialty in service was medical specialist, but there is nothing in the record to suggest he has any training in disorders of the eyes.  The Board acknowledges the Veteran also worked as a medical assistant following service, but a December 2003 letter from a private physician indicates he was a gastrointestinal technician.  Thus, the Veteran's statements regarding the etiology of any current eye disorder have no probative value.

The service treatment records from both periods of service are entirely negative for complaints or findings pertaining to any eye disability.  In fact, the eyes were evaluated as normal on the separation examination in April 1991.  

The Board notes a corneal scar was first noted in March 1996 after something apparently flew into his eye that day.  The only previous eye problem the Veteran mentioned involved an incident in which he hit his right eye with a tree branch years earlier.  Additional records in the claims folder show this occurred prior to his second period of service.  

The Board acknowledges the May 2011 statement by the VA physician that the Veteran's pingueculae might have been aggravated by his exposure to desert conditions.  It must be observed, however, that there was no indication of this condition in service and, therefore, there is no basis for the possibility that pingueculae, which were not present in service, had been aggravated in service.  It is also noted the VA physician specifically concluded that pingueculae were not caused by the conditions the Veteran experienced in service.  

The only other eye disability shown in the record is presbyopia, which represents refractive error and is, therefore, not a disability subject to service connection.  

In the absence of any indication of an eye disability for years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

The Court directed the Board to consider whether the Veteran is a combat Veteran when he alleged he got sand in his eye.  Regardless of his combat status, the Board has conceded the Veteran is competent to state he had sand in his eye in service.  The provisions of 38 U.S.C.A. § 1154 (West 2002) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so in this case.

The Board concludes that the preponderance of the evidence is against the claim for service connection for an eye disability.  The Board finds, accordingly, that service connection for an eye disability is denied.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Initially, the Board notes service connection is also in effect for, among other disabilities, radiculopathy/neuritis of the right lower extremity, evaluated as 40 percent disabling; radiculopathy/neuritis of the left lower extremity, evaluated as 10 percent disabling; overactive bladder, associated with posttraumatic stress disorder (PTSD), evaluated as 40 percent disabling; and for erectile dysfunction, associated with PTSD, evaluated as noncompensable.  

In order to assign a higher rating for the Veteran's low back disability, the record must demonstrate unfavorable ankylosis of the lumbar spine, or that he has had incapacitating episodes of at least six weeks in the previous year.  

The Board acknowledges that the medical records clearly reflect the Veteran continues to experience low back pain and limitation of motion of the lumbar spine.  The fact remains, however, all examinations establish he does maintain at least some motion of the lumbar spine and, therefore, he does not have ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  Thus, a higher rating based on limitation of motion or ankylosis is not warranted.

On VA neurological examination in January 2009, the Veteran asserted he had incapacitating pain one to two times per week, and it caused him to stay in bed for one or two days.  He acknowledged this had not been ordered by a physician.  Similarly, on the October 2010 VA examination, the Veteran maintained he had incapacitating spells two days a week that required bed rest.  He said such episodes were based on his activity level and usually lasted about a day.  The Veteran did not mention having incapacitating episodes on the May 2011 VA examination of the spine.  He also denied bowel or bladder incontinence.

The evidence fails to establish the Veteran has ankylosis of the entire thoracolumbar spine or that bed rest has been ordered by a physician for incapacitating episodes.  While the Veteran indicated his back symptoms required bed rest, he has not provided any documentation that this was ordered by a doctor.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain and limitation of motion, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his degenerative disc disease of the lumbar spine has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

The Board is aware of the holding in Johnson v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the low back based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board concludes that it does not.  The Board finds that such retained range of motion of the low back is not comparable to ankylosis.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disability is denied.

An increased rating for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


